DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (10,481,036) in view of Bai et al. (CN 110514257A).

	With respect to claim 11, Zhu et al. teaches a compressor system comprising: a compressor (2); a first pressure indicator (2) configured for determining a first pressure in the compressor system (Col. 6 lines 25-31); a second pressure indicator (3) downstream of the compressor (2) and configured for determining a second pressure (Col. 6 lines 25-31); a controller (6) configured to; compare (through a trend analysis using) a first flow measurement (Qa) and a second flow measurement (Qb) to determine whether a leak exists between the first pressure indicator (2) and the second pressure indicator (3) in the compressor system (Col. 11 lines 6-10).
	Zhu remains silent regarding the sensors being first and second differential sensor and converting the first pressure differential into a first flow measurement; convert the second pressure differential into a second flow measurement.
	Wickert et al. teaches a similar sensor (Fig. 1) for measuring pressure and determining (Col. 2 lines 34-39), where the sensor (Fig. 1) is specifically a differential sensor (using P1 and P2) and converting (via 20) the first pressure differential (i.e. difference between P1 and P2) into a first flow measurement (Col. 4 lines 45-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute each of the first and second pressure indicators of Zhu with a respective differential pressure sensor of Wickert et al. in each of their positions such the a pressure differential sensor of Wickert et al. at the upstream location determines an upstream pressure differential and the second differential pressure sensor of Wicker et al. located downstream determines a downstream pressure differential and uses the control logic taught in Wickert et al. to determine mass flow changes between the two locations because Wickert et al. teaches such a sensor provides a quick and accurate mass flow rate determination at a position, Col. 2 lines 25-31, thereby improving the accuracy of Zhu.
	The method steps of claim 1 are performed during the operation of the rejected structure of claim 11.

With respect to claims 2 and 12, Zhu as modified teaches the compressor system further comprising a restriction (18), wherein: the first pressure differential is determined across the restriction (18); and the restriction comprises a flow element (as the taught throat of the Venti tube an element inserted into the flow of a fluid that produces a physical property, i.e. a pressure change).

With respect to claims 3 and 13, Zhu as modified teaches the compressor system wherein the controller converts the first pressure differential to the first flow measurement based on (insofar as how “based on” is structurally defined) an absolute pressure at the first PDI (as the differential pressure is based on a measurement of absolute static pressure), an absolute temperature at the first PDI (as measured by T), and a flow constant (C).

With respect to claims 4 and 14, Zhu as modified teaches the compressor system wherein the flow constant (C) is set to a value that equates a historical first flow measurement to a historical second flow measurement at a data start point (as C is taught as being a constant determined from flow calibrations determined at a calibration start point prior to operation for the sensor taught in Wickert et al., and as modified, there would be a constant C needed for each mass flow rate determination for each sensor along the flow line taught in Zhu).

With respect to claims 5 and 15, Zhu as modified teaches the compressor system wherein the compressor (4) comprises a main air compressor (as 4 is disclosed as a compressor in Zhu, thereby reading on “a main air compressor”).

With respect to claims 8 and 18, Zhu as modified teaches the compressor system wherein the controller (6) converts the second pressure differential (sensed via 3 of Zhu et al.) to the second flow measurement (based on the control logic taught in Bai et al. at Col. 4 lines 45-52) based on a temperature at the second PDI (as sensed by the temperature sensor 16 of Bai et al.) and a pressure at the second PDI (as sensed by 3 of Zhu et al.).

With respect to claims 10 and 20, Zhu as modified teaches the compressor system wherein the controller (6) is further configured to repeat the comparing of the first flow measurement and the second flow measurement over time (as Zhu et al. teaches determining leak response function, LRF’s, over time, Col. 7 line 39 to Col. 8 line 3) to determine a magnitude (i.e. an amount) and a duration of the leak (i.e. a quantity of the leak, Abstract, over time, Col. 8 lines 5-11).

Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (10,481,036) in view of Bai et al. (CN 110514257A), as applied to claims 5 and 15, further in view of Li et al. (CN 105319145A).

With respect to claims 6 and 16, Zhu as modified teaches the compressor system wherein the compressor (4) comprises the main air compressor (4, insofar as how it is structurally recited) but remains silent regarding the controller converts the first pressure differential to the first flow measurement based on a humidity factor that accounts for a variation of water in air at the first PDI.
Li et al. teaches a similar system where a controller converting a first pressure differential to the first flow measurement based on a humidity factor (i.e. a humidity compensation value [0084] [0110]) that accounts for a variation of water in air (as the compensation humidity factor aids in compensating measurements for water droplets in the air when determining flow [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the control logic of Zhu to include the mathematical operations for converting measurements, like pressure differentials, using a humidity factor based on absolute pressure and relative humidity measurements, as taught in Li et al., because such a modification improves the accuracy of detection of  measurements by compensating for humidity effecting those measurements [0110], thereby improving the overall detection accuracy of Li et al..

With respect to claims 7 and 17, Zhu as modified teaches the compressor system wherein the modified controller of Zhu in light of Li et al. is further configured to determine the humidity factor [0084] and [0110] of Li et al. based on an absolute pressure (3 of Li et al.) at the first PDI (taught in Zhu), a temperature at the first PDI (using the temperature sensor of Zhu), and a relative humidity (5 of Li et al.).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (10,481,036) in view of Bai et al. (CN 110514257A), as applied to claims 1 and 15, further in view of Yao et al. (CN 104976518 A).

With respect to claims 9 and 19, Zhu et al. as modified teaches all that is claimed in the above rejection of claims 1 and 11 but remains silent regarding wherein, in comparing the first flow measurement and the second flow measurement, the controller is configured to determine a percent change between the first flow measurement and the second flow measurement, which indicates a leak percentage between the first PDI and the second PDI.
Yao et al. teaches a similar system that comparing a first flow measurement and a second flow measurement [0009], a controller (304) is configured to determine a percent change between the first flow measurement and the second flow measurement (i.e. a leakage percentage [0009], which indicates a leak percentage between the first and the second positions.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Zhu et al. to include the control logic of Yao et al. such that a percentage of the leak is displayed, because Yao et al. teaches such a modification provides an inexpensive way to monitor a leak [0007-0008] while quickly providing a user information amount that leakage, thereby improving Zhu et al. by alerting a user a leakage amount in a quick and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clingman, Jr. et al. (3,396,299) teaches calculating an amount of flow of a medium through a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853